18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 1 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 2 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 3 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 4 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 5 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 6 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 7 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 8 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 9 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 10 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 11 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 12 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 13 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 14 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 15 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 16 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 17 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 18 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 19 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 20 of 21
18-14901-aih   Doc 17   FILED 10/11/18   ENTERED 10/11/18 17:35:58   Page 21 of 21
